Citation Nr: 0831785	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-08 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for mycosis fungoides (non-
Hodgkin's lymphoma), to include as a result of exposure to 
herbicides.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from July 1968 to July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

The veteran appeared at a Travel Board Hearing before the 
undersigned Veterans Law Judge in June 2008.  A transcript is 
associated with the claims folder.  


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam.  

2.  There is no competent or credible evidence of record that 
shows that the veteran was exposed to a herbicide agent, to 
include Agent Orange, as the result of servicing aircraft 
while in Turkey that had returned from Vietnam.  

3.  The medical evidence shows that the veteran's mycosis 
fungoides was not diagnosed until many years post-service and 
there is no competent evidence of a nexus between this non-
Hodgkin's lymphoma and any incident of service, to include 
alleged exposure to a herbicide agent. 


CONCLUSION OF LAW

Service connection for mycosis fungoides (non-Hodgkin's 
lymphoma), to include as a result of alleged exposure to 
herbicides, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A; 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide.  While not required, in this 
case VA asked the claimant to provide any evidence in his 
possession that pertains to the claim.  See 
38 C.F.R. § 3.159.  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a pre-adjudicative letter, the veteran was notified 
of the information and evidence needed to substantiate and 
complete his claim.  The veteran was specifically informed as 
to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf.  While no longer 
required, he was also notified of the need to give VA any 
evidence pertaining to his claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  
  
In a statement dated and signed by the veteran in December 
2005, the veteran acknowledged receipt of VCAA notice, to 
include the information and evidence necessary to 
substantiate his claim, what evidence he was to provide and 
to what evidence VA would attempt to obtain on his behalf.  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted. Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  With respect to the Dingess 
requirements, the veteran was notified of the evidence 
necessary to establish an increase in disability rating and 
the effective date of award should his claim be granted; 
however, such notice was after the RO's initial denial.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim).  The Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881, 886 
(Fed. Cir. 2007), the Federal Circuit held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that 
once an error is identified by the Veterans Court (U.S. Court 
of Appeals for Veterans Claims or Court), the burden shifts 
to VA to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the U.S. Court of Appeals for 
Veterans Claims' holding that an appellant before the Court 
has the initial burden of demonstrating prejudice due to VA 
error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim: (2) requesting that the 
claimant provide any pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  
See also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  

For reasons discussed in further detail below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection.  Thus, any question 
as to timing of notification for the rating or effective date 
to be assigned is moot.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Under this circumstance, any prejudice raised by 
the failure to provide notice of the Dingess requirements is 
rebutted.

As noted above, the veteran was furnished a VCAA letter that 
included notice of what information or evidence was necessary 
to substantiate his claim for service connection.  The 
veteran has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  While the veteran does not have the burden 
of demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  The veteran's service medical records of contained 
in the claims file.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

In this case, there is no competent evidence of the onset of 
the claimed disorder of mycosis fungoides (non-Hodgkin's 
lymphoma) until many years after service and there is no 
competent evidence of a nexus between this disease and any 
incident of service.  With respect to the veteran's 
allegation of exposure to Agent Orange, as explained in more 
detail below, he did not have active duty in Vietnam so there 
is no legal presumption of herbicide exposure and there is no 
competent evidence in the claims file that confirms his 
alleged exposure to a herbicide agent.  Under these 
circumstances, there is no duty to provide an examination or 
medical opinion regarding the approximate onset date or 
etiology of his mycosis fungoides.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(4); McLendon, supra.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In addition, certain chronic diseases, including malignant 
tumors, may be presumed to have been incurred in service if 
they become manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Additionally, if a veteran served in the Republic of Vietnam 
during the Vietnam era, he or she shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).   

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes (emphasis 
added); Hodgkin's disease; chronic lympocytic leukemia (CLL), 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

Analysis

The veteran contends that service connection is warranted for 
his mycosis fungoides, which is a specific type of non-
Hodgkin's lymphoma and a form of cancer.  Post-service 
medical evidence confirms a current diagnosis of this 
disease; it is apparent that it was first diagnosed in 2005 
or more than 32 years after service.  There is no competent 
evidence of a nexus between the veteran's non-Hodgkin's 
lymphoma and any incident of service.  With respect to 
negative evidence, the Court of Appeals for Veterans Claims 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years could be decisive. See Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  In this case, the gap of more 
than three decades between service and the initial diagnosis 
of the disease at issue clearly weighs against the claim.  

The veteran contends, in essence, that he was exposed to 
herbicides as a result of servicing aircraft returning from 
Vietnam and that such exposure caused his mycosis fungoides 
or non-Hodgkin's lymphoma.  Non-Hodgkin's lymphoma is indeed 
a disorder subject to presumptive service connection based on 
herbicide exposure for those veterans who served in the 
Republic of Vietnam (on land or the inland waterways).  
However, the service personnel records do not show Vietnam 
service and it is not contended otherwise.  Thus the 
provisions regarding presumptive service connection on the 
basis of herbicide exposure are not applicable in this 
instance.  See 38 C.F.R. §§ 3.307, 3.309.  

There is no service record or other evidence to show that the 
veteran was exposed to herbicides in the process of refueling 
these transient aircraft in Turkey.  The veteran's Air Force 
Specialty Code (AFSC) was as a fuels specialist, and there is 
no doubt that he dealt with refueling aircraft flying to and 
from the Republic of Vietnam.  The service personnel and 
medical records do not show, however, that the veteran was 
exposed to a herbicide agent as a result of such duties.  The 
veteran has not presented any corroborative evidence to 
support his alleged exposure.   

With regard to the veteran's contention of a relationship 
between his cancer and alleged herbicide exposure while on 
active duty, the Board notes that he can attest to factual 
matters of which he had first-hand knowledge, to include 
listing symptoms.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statement regarding a nexus between his current 
cancer and service, to include unverified herbicide exposure, 
is not competent. Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In the Board's judgment, the disease in question, 
which was diagnosed on the basis of clinical and laboratory 
examinations, is not the type of disability that can be 
diagnosed by a layman.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  More to the point, while the veteran 
is competent to report what comes to him through his senses, 
he does not have medical expertise to provide an opinion on 
the etiology for his mycosis fungoides or non-Hodgkin's 
lymphoma.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim. 38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for mycosis fungoides (non-
Hodgkin's lymphoma), to include as a result of exposure to 
herbicides is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


